Peerless Systems Corporation 300 Atlantic St., Suite 301 Stamford, CT 06901 Ms. Peggy Kim Special Counsel Office of Mergers & Acquisitions United States Securities and Exchange Commission treet, N.E. Washington, DC20549-3628 Re: Moduslink Global Solutions, Inc. (the “Company”) Soliciting materials filed under Rule 14a-12 by Peerless Systems Corporation, V Investment Partners III LLC, Locksmith Capital Advisors Inc., Timothy E. Brog and Jeffrey S. Wald Filed October 4, 2011 File No. 0-23262 Dear Ms. Kim: Reference is made to the Soliciting Materials filed on October 4, 2011 (“October 4, 2011 Soliciting Material”) with the Securities and Exchange Commission (the “Commission”) by Peerless Systems Corporation, V Investment Partners III LLC, Locksmith Capital Advisors Inc., Timothy E. Brog and Jeffrey S. Wald (collectively, the “Peerless Group”), in connection with the Peerless Group’s solicitation of proxies from the stockholders of the Company for use at its 2011 Annual Meeting of Stockholders. Submitted for your review are two copies of (i) a memorandum, attached as Annex A hereto, setting forth Peerless’ responses to your comments made by letter dated October 5, 2011 and (ii) supplemental materials (attached thereto as Exhibits A-I) in response to comments 1 and 2.For your convenience, each of the numbered paragraphs in Annex A corresponds to the numbered comment in the Staff’s comment letter. In connection with responding to the Staff’s comments, a certificate signed by each of the participants containing the three acknowledgments requested by the Staff is attached hereto. The Staff is invited to contact the undersigned with any comments or questions it may have.We would appreciate your prompt advice as to whether the Staff has any further comments. Very truly yours, PEERLESS SYSTEMS CORPORATION By:/s/Robert Kalkstein Robert Kalkstein Acting Chief Financial Officer Peerless Systems Corporation 300 Atlantic St., Suite 301 Stamford, CT 06901 Annex A Peerless’ Responses to Comments Transmitted by Letter dated October 5, 2011 1. We note the following statements about the Company’s financial or operating performance: ● “The reasons for the nominations are that over the past five years the current Board of Directors have overseen the Company’s declining stock price,misuse of its balance sheet through disastrous acquisitions and investments, and poor operating performance;” Over the last five fiscal years, ModusLink’s share price declined 59.7% from $10.40 per share on the close of July 31, 2006 to $4.19 per share on the close of July 29, 2011.Please see the attached Exhibits A-1 and A-2 for support of this supplemental information. The Company’s Board of Directors misused its balance sheet by spending $90.5 million for two acquisitions in 2008 and one in 2009 whose aggregate value has subsequently been written down by 59%.The table set forth below, shows the date, acquisition, purchase price, and subsequent write-downs associated with each transaction. Please see the attached Exhibits B-1, B-2, B-3 and B-4 for support of this supplemental information. Date Acqusition Business Description Purchase Price (cash $ millions) Write Down in Q4'10 ($ millions) Write Down in Q2'11 ($ millions) Total Write Downs ($ millions) % of purchase price 3/18/2008 A Open Channel Solutions "OCS" Provides entitlement and e-business management services and solutions to software publishers and digital content providers. A C 20% 5/2/2008 A PTS Electronics "PTS" Remanufacturer of wireless products and HDTV’s A C D 63% 12/4/2009 B Tech For Less "TFL" Buys returned consumer electronics products and excess inventory from retailers.Resells refurbished products through its own website. B C D 69% TOTALS 59% Tickmark Legend A - Refer to Exhibit B-1 B - Refer to Exhibit B-2 C - Refer to Exhibit B-3 D - Refer to Exhibit B-4 2 In addition, as noted on page 7 of the Company’s fiscal second quarter 10-Q filing on March 14, 2011, the Company lowered its revenue growth forecast for two of the three acquisitions for the foreseeable future as noted in the attached Exhibit C for supplemental information that supports our statement. Furthermore over the last five fiscal years, from July 31, 2006 through July 31, 2011, shareholder’s equity (or book value per share) declined from $10.29 per share to $5.55 per share representing a 46.1% decrease during that period. See table below and the attached Exhibits D-1 and D-2 that supports our statement. Years Ended July 31, Balance Sheet Data Book Value (Total Stockholder's Equity) $ $ Shares of common stock outstanding (adjusted for a 1 for 10 reverse stock split) Book Value Per Share $ $ Year-Over-Year % Change )% 3 During the last five fiscal years from August 1, 2006 through July 31, 2011, which is the time period Joseph Lawler has been Chairman of the Board,revenues declined 23.7%, gross profit decreased 29.7%, gross margins declined 75 basis points, and recurring operating income (excluding impairment of goodwill and restructuring charges) fell by 169.4%.Please refer to the data below and the attached Exhibits E-1 and E-2 for support of this supplemental information. Years Ended July 31, Income Statement Data ($ amounts in millions) Revenues $ $ Gross Profit $ $ Gross Margin % % Recurring Operating Income* $ ) $ % Change from 2006 to 2011 Revenues )% Gross Profit )% Gross Margins ) basis points Operating Income )% * Recurring Operating Income calculation Reported operating income $ ) $ Plus: Restructuring, net $ $ Plus: Impairment of Goodwill $ $
